           Case 1:19-cv-02254-RC Document 9 Filed 10/31/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
CITIZENS FOR RESPONSIBILITY            )
AND ETHICS IN WASHINGTON,              )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No.: 19-2254 (RC)
                                       )
U.S. DEPARTMENT OF HEALTH &            )
HUMAN SERVICES,                        )
                                       )
      Defendant.                       )
______________________________________ )

                                  JOINT STATUS REPORT

       Plaintiff, Citizens for Responsibility and Ethics in Washington (“CREW”), and

defendant, the U.S. Department of Health and Human Services (“HHS”), respectfully submit this

joint status report to apprise the Court of the situation in this Freedom of Information Act

(“FOIA”) case. CREW’s complaint concerns two FOIA requests submitted to defendant.

                                      May 7, 2019, request

       The first request, submitted on May 7, 2019, sought all documents from January 1, 2017,

to the present mentioning, referencing, or involving both General John F. Kelly (ret.) and any of

the following entities or facilities: Caliburn International, LLC; Comprehensive Health Services,

LLC (also known as CHSi); D.C. Capital Partners; or the Homestead Jobs Corps facility in

Homestead, Florida. This request seeks without limitation any responsive records in the

possession, custody, or control of the following HHS components: Office of the Secretary,

Office of the Assistant Secretary for Administration, Office of the Assistant Secretary for

Financial Resources, and Administration for Children and Families.

       By letter dated May 9, 2019, HHS informed CREW that it was unable to perform an

adequate search because the request did not specify custodians to be searched. CREW
           Case 1:19-cv-02254-RC Document 9 Filed 10/31/19 Page 2 of 5



responded by email dated May 9, 2019, that its request reasonably described the records sought

and noted that the request identified a date range, search terms, and specific components likely to

have responsive records. HHS then agreed to perform a search, but subsequently responded by

letter dated June 7, 2019, that it was unable to do so because the request was fatally overbroad

and burdensome. CREW responded on June 10, 2019, that its request reasonably described the

records sought, specified HHS components to be searched, and noted that it sought only

documents expressly mentioning both John F. Kelly and the listed agencies.

       HHS states that it has identified several custodians to search and has submitted those

searches for processing. HHS is searching for responsive records in four offices: the Office of

the Secretary (OS); the Office of the Assistant Secretary for Administration (ASA); the Office of

the Assistant Secretary for Financial Resources (ASFR); and the Administration for Children and

Families (ACF). HHS has completed an initial search of OS using search terms “General John F.

Kelly”, “John F. Kelly”, “Caliburn International, LLC”, “Comprehensive Health Services”,

“LLC (CHSi)”, “and D.C. Capital Partners”, and “Homestead Jobs Corps facility in Homestead,

Florida”. That initial search returned no records, but HHS expects to submit an additional search

request. The searches of ASA and ASFR returned only non-responsive pages, but HHS expects

to search a second time in one or both of those offices. Finally, as for ACF, HHS has identified

the relevant custodians and requested searches, and the search has identified 33 pages of

potentially responsive records for review with one custodian remaining to be searched.

                                     May 10, 2019, request

       The second request, submitted on May 10, 2019, sought all emails from January 2, 2019

to the present between former White House Chief of Staff John F. Kelly and any of the following

HHS officials: (1) Alex M. Azar II, Secretary; (2) Eric D. Hargan, Deputy Secretary; (3) Peter

Urbanowicz, Chief of Staff; (4) Brian Harrison, Deputy Chief of Staff; (5) Scott Rowell,


                                                 2
           Case 1:19-cv-02254-RC Document 9 Filed 10/31/19 Page 3 of 5



Assistant Secretary for Administration; (6) Jennifer Moughalian, Acting Assistant Secretary for

Financial Resources; (7) Lynn Johnson, Assistant Secretary, Administration for Children and

Families; or (8) Robert P. Charrow, General Counsel.

       HHS has submitted those searches for processing. One of the searches is complete and

has returned approximately 1,000 pages of potentially responsive records. The remaining

searches should be complete in the coming weeks, at which point HHS will be able to state the

volume of records to process and to propose a concrete schedule.

                                       Proposed Schedule

       HHS anticipates completing its review of the approximately 1,033 potentially responsive

pages identified to date within 30 days, and that it will release to CREW any responsive non-

exempt records identified through that review by December 2, 2019. Additionally, HHS

anticipates completing its search responsive to the May 10 request by Monday, November 4,

after which it will be able to describe the volume of records to review and to propose a

processing schedule.

       The parties propose that they file another status report within 30 days, i.e., by December

2, 2019, describing the status of HHS’s search efforts, the results to the extent they are known,

and a proposed processing timetable. A proposed order is attached.


                                      Respectfully submitted,

                                      JESSIE K. LIU, D.C. Bar No. 472845
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division




                                                 3
Case 1:19-cv-02254-RC Document 9 Filed 10/31/19 Page 4 of 5



              By:    /s/ Damon Taaffe
                    DAMON TAAFFE, D.C. Bar No. 483874
                    Assistant United States Attorney
                    555 Fourth Street, N.W.
                    Washington, D.C. 20530
                    (202) 252-2544
                    damon.taaffe@usdoj.gov

                    Counsel for Defendant

                    /s/ Nikhel Sus
                    NIKHEL S. SUS
                    (D.C. Bar No. 1017937)
                    ANNE L. WEISMANN
                    (D.C. Bar. No. 298190)
                    Citizens for Responsibility and Ethics in Washington
                    1101 K St. NW, Suite 201
                    Washington, D.C. 20005
                    Telephone: (202) 408-5565
                    Fax: (202) 588-5020
                    nsus@citizensforethics.org
                    aweismann@citizensforethics.org

                    Counsel for Plaintiff




                              4
          Case 1:19-cv-02254-RC Document 9 Filed 10/31/19 Page 5 of 5



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
CITIZENS FOR RESPONSIBILITY            )
AND ETHICS IN WASHINGTON,              )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civil Action No.: 19-2254 (RC)
                                       )
U.S. DEPARTMENT OF HEALTH &            )
HUMAN SERVICES,                        )
                                       )
      Defendant.                       )
______________________________________ )

                                  [PROPOSED] ORDER

       The parties shall file another joint status report by December 2, 2019, describing the

status of HHS’s search efforts, the results to the extent they are known, and a proposed

processing timetable.

       SO ORDERED.



_____________________                             __________________________
Date                                              Rudolph Contreras
                                                  United States District Judge




                                              5
